Adams, Judge.
Louis Chris Skinitis was stopped for speeding, and he subsequently failed a field sobriety test. A search incident to his DUI arrest revealed marijuana in the driver’s side door. Following his negotiated *550plea and conviction of speeding, driving under the influence, and possession of marijuana, Skinitis appeals the denial of his pre-trial motion to suppress. We affirm.
Decided February 9, 2005.
Jack J. Menendez, for appellant.
T. Joseph Campbell, District Attorney, Rosemary G. Heidmann, Assistant District Attorney, for appellee.
A defendant waives any error in the denial of his motion to suppress by pleading guilty; therefore, this Court is precluded from reviewing that decision. Thompson v. State, 240 Ga. App. 539, 540 (2) (524 SE2d 239) (1999); Barber v. State, 231 Ga. App. 176 (498 SE2d 758) (1998). See also Hooten v. State, 212 Ga. App. 770 (1) (442 SE2d 836) (1994). This is true even when the prosecutor and the trial court agree that if the defendant pleads guilty, he would still be able to appeal the issue. See Davis v. State, 251 Ga. App. 436 (554 SE2d 583) (2001).

Judgment affirmed.


Ruffin, C. J., and Bernes, J., concur.